Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.
Claims 1-12 are allowed below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Greece on 2-15-20. It is noted, however, that applicant has not filed a certified copy of the GR20190100088 application as required by 37 CFR 1.55.  Examiner notes that a check box was originally erroneously checked in the Non-final.  It has been corrected here.  Applicant should file priority documents. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wray on 9-9-22.



The application has been amended as follows: 
Claim 1, line 24 (in subsection c) ).  After “(UAs)” insert --(denoted by EUA)--.  As discussed with applicant it was unintentionally removed and is being added back in. 
Claim 1, line 52 (In subsection g) ). The term “specifically” is removed.

Claim 4 line 2 “a BSS” is replaced with --the BSS--.

Claim 5 now depends from claim 2. 

Claim 7 line 1 “Method” is replaced with --The method--.
Claim 7 now depends from claim 6.

Claim 8 line 1 “Method” is replaced with --The method--.
Claim 8 now depends from claim 7.

Claim 9 now depends from claim 8.

Claim 11 line 2 “system” is removed and replaced with –method--.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: estimating for N time-slots, energy vectors of the BSS for charging and discharging modes f) estimating for N time-slots, electric energy price vectors of buying and selling, from estimated buying and selling prices, respectively, obtained by from an electric energy utility, g) determining values of the acceptable starting and ending time-slots of each i appliance, and the acceptable minimum and maximum indoor 3temperature provided by the residents in the aforementioned steps a) and b), and the energy vectors EwT, Epv, EPA, ECA, EUA, Ech BSS , Edis BSS , and EEPbuy which are calculated in the aforementioned steps b) to f), are imported to a cost function and then, by its minimization through the genetic algorithm technique, are provided optimal values, for the N time-slots ahead, of:  controlling  vectors of the time-slots of each PA, the reference indoor temperature, and charging or discharging operating modes of the BSS, and - providing optimal value of a parameter denoted by x, that take values 0 and 1, assuring that energy generated by RES renewable energy sources and stored in the BSS is equal TO or higher than an amount of energy which has been provided to the appliances by the BSS (x is equal to 1 when the BSS is active and 0 when the BSS is inactive), h) using optimal values, that are calculated in step g), of the:  controlling  vectors of the starting time-slots of each PA, reference indoor temperatures for the N time-slots and the charging or discharging operating modes of the BSS for the N time-slots are provided as input signals to a system that is the optimal energy management method, while, using a control variable x as input variable at an optimization procedure of a next time sampling, that is realized in step g, in combination for other elements and steps within the claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119